Disney, J., concurring: I concur in the result reached by the majority opinion, but it does not express completely my reasons for the conclusion reached. It seems to me that it is plain on the face of section 22 (b) (5) of the Internal Revenue Code that Congress not only never intended the result sought by the petitioner in this case, but also that it affirmatively expressed intent to prevent such a result. The effect of petitioner’s view appears to be that, because the amounts involved were “received, through accident or health insurance” within the text of the statute, they are “exclusions from gross income”; but this is to neglect the further requirement: “as compensation for personal injuries or sickness.” The petitioner, however, received the amounts, not to compensate for any personal injury or sickness, but as compensation (if compensation at all) for unpaid indebtedness from Leland. Indeed, the matter seems not one of compensation, but of mere security for indebtedness, for Leland assigned the policies “to be held as additional security for his indebtedness”; or the matter may be viewed as one merely of investment; for the petitioner purchased the policies on foreclosure, charging off the debt as bad, above the amount of the purchase price bid. Moreover, the compensation must, under the statute, be received for personal injuries or sickness. I can not conceive of this corporate petitioner suffering either personal injury, within the intendment of this statute, or any sickness at all. A corporation can not suffer sickness; and the doctrine of ejusdem generis is, in my view, clearly applicable here, to indicate that only personal injuries of the same general nature as sickness are intended. In my opinion, Congress clearly, by the addition of the clause as to compensation for personal injuries or sickness, intended to prevent mere receipt of money through accident or health insurance, or under workmen’s compensation acts, from being excluded from gross income of anyone receiving it, and equally clearly intended personal injury or sickness to mean bodily or mental injury to the person insured or covered by workmen’s compensation acts, and did not extend the benefit of exclusion to any assignee or mere holder of insurable interest. Mukdock and Opper, JJ., agree with this concurring opinion.